DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/04/2019, 10/21/2019, and 07/02/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “a first determining unit” in line 10, “a second determining unit” in line 13, and “a diagnosing unit” in line 16. However, based on the evidence found in the specification, the brake control device 60 has a plurality of functions serving as a first determining unit, a second determining unit, and a diagnosing unit.  Therefore, it is not clear if they are referring to separate units as recited in the claim or separate functions of the brake 
Regarding claim 7, the claim recites “a third determining unit” in line 11. However, based on the evidence found in the specification, the brake control device 60 has a plurality of functions serving as a third determining unit.  Therefore, it is not clear if they are referring to separate units as recited in the claim or separate functions of the brake control device 60 as recited in the specification or what the applicant is considering.  Appropriate correction is required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Shimose et al. (US 2016/0171792 A1). 
Regarding claims 1 and 9, Shimose et al. discloses an abnormality diagnostic device (10 in fig. 1) for a booster (22) including: a negative pressure pump (30) that generates a negative pressure; a negative pressure chamber (24) into which the negative pressure generated by the negative pressure pump and an intake pipe negative pressure (28) of an internal combustion engine (12) are introduced; and a pressure sensor (46) that measures a 
the abnormality diagnostic device (10) comprising: 
a first determining unit (42) configured to determine a change in a measured pressure value obtained by the pressure sensor, in a state in which the negative pressure pump is stopped (note the operation of the ECU 42 at stopping operation disclosed in [0031]-[0032]); 
a second determining unit (42) configured to determine a change in a measured pressure value obtained by the pressure sensor, in a state in which the negative pressure pump is operated (note the operation of the ECU 42 at running operation disclosed in [0031]-[0032]); and 
a diagnosing unit (42) configured to receive a determination result of the first determining unit and a determination result of the second determining unit, to generate abnormality diagnostic information for each of the negative pressure pump and the pressure sensor (note figs. 3-4; [0031]-[0033]).
Re-claim 2, Shimose et al. discloses wherein the first determining unit is configured to determine the change in the measured pressure value obtained by the pressure sensor, in the state in which the negative pressure pump is stopped and in a condition in which the pressure in the negative pressure chamber decreases due to the intake pipe negative pressure of the internal combustion engine, wherein the second determining unit is configured to determine the change in the measured pressure value obtained by the pressure sensor in the state in which the negative pressure pump is operated and in a condition in which the pressure in the negative pressure chamber decreases due to the negative pressure generated by the negative pressure pump (note fig. 3; [0039]-[0044]).
Re-claim 3, Shimose et al. discloses wherein the diagnosing unit generates abnormality diagnostic information indicating that there is an abnormality in the pressure sensor, when an amount of change in the measured pressure value obtained by the pressure sensor in a 
Re-claim 4, Shimose et al. discloses wherein the diagnosing unit: generates abnormality diagnostic information indicating that the pressure sensor operates normally, when an amount of change in the measured pressure value obtained by the pressure sensor in a predetermined time period determined by the first determining unit is greater than a first threshold; and generates abnormality diagnostic information indicating that there is an abnormality in the negative pressure pump, when an amount of change in the measured pressure value obtained by the pressure sensor in a predetermined time period determined by the second determining unit is less than a second threshold, on the condition that it is determined that the pressure sensor operates normally (note [0049]-[0060]).
Re-claim 5, Shimose et al. discloses wherein the second determining unit is configured to determine the change in the measured pressure value obtained by the pressure sensor, in the state in which the negative pressure pump is operated, before completion of startup of the internal combustion engine, wherein the first determining unit is configured to determine the change in the measured pressure value obtained by the pressure sensor, in the state in which the negative pressure pump is stopped, in a first idle state after the completion of startup of the internal combustion engine, wherein the diagnosing unit: generates abnormality diagnostic information indicating that the negative pressure pump operates normally and abnormality diagnostic information indicating that the pressure sensor operates normally, when an amount of change in the measured pressure value obtained by the pressure sensor in a predetermined time period determined by the second determining unit is greater than a first threshold; and in a case in which the amount of change in the measured pressure value obtained by the pressure sensor in the predetermined time period determined by the second determining unit is less than the first threshold, generates abnormality diagnostic information indicating that there is an abnormality in the pressure sensor, when an amount of change in the measured pressure value 
Re-claim 6, Shimose et al. discloses wherein the diagnosing unit determines whether there is an abnormality in the negative pressure pump based on an amount of change in the measured pressure value obtained by the pressure sensor in a predetermined time period determined by the second determining unit, on the condition that the diagnosing unit has generated abnormality diagnostic information indicating that the pressure sensor operates normally based on an amount of change in the measured pressure value obtained by the pressure sensor in a predetermined time period determined by the first determining unit (note [0049]-[0060]).
Re-claim 7, Shimose et al. discloses a third determining unit (42) configured to determine a change in a measured pressure value obtained by the pressure sensor in a condition in which the pressure in the negative pressure chamber is maintained at a predetermined negative pressure, wherein the diagnosing unit: receives a determination result of the third determining unit; and on the condition that the diagnosing unit has generated abnormality diagnostic information indicating that the pressure sensor operates normally and has generated abnormality diagnostic information indicating that the negative pressure pump operates normally, generates abnormality diagnostic information indicating that a negative pressure leakage has occurred in the negative pressure chamber, when the measure pressure value obtained by the pressure sensor determined by the third determining unit increases above a set pressure (note [0049]-[0060]).
Re-claim 8, Shimose et al. discloses wherein at least one of the first determining unit and the second determining unit determines a change in measure pressure value obtained by the pressure sensor, after the pressure in the negative pressure chamber increases toward a positive pressure side ([0039]-[0044]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657